It is urged in the petition for rehearing, filed by counsel for plaintiff in error, that the original opinion failed to pass upon the objection that instructions numbered 4 and 5 misdirected the jury, in that no reference to the question of contributory negligence, qualifying plaintiff's right of recovery, was submitted to the jury. Counsel's position is correct. Under the condition of the record, the defense of contributory negligence was made an issue. There was sufficient evidence to have sent this question to the jury. Plaintiff's signed statement of how she sustained her injuries in part recited:
"When the train stopped at Howe at the station platform, the passengers came on before I could get off, and then we started off. Mrs. Owens, Mrs. Forrester, and the children got off first, and as I was the last one to get off, and just as I was getting off and a trainman was assisting me, I heard some one call, 'All aboard,' and just as I heard 'All aboard' I stepped off, thinking there was another step. * * * I did not fall down, but would have fallen if I had no assistance. * * * The train was still all the time I was getting off."
The instructions nowhere submitted the defendant company's defense of contributory negligence, but, on the other hand, told the jury unconditionally to find for the plaintiff if they found she was injured while in the act of alighting from the train, and that such injury was caused either by the act of the company in starting the train or in its brakeman jerking or pulling her from the train. The question is not one of a failure or omission by the court properly to charge upon this point, or, in other words, of nondirection. If such were the objection to *Page 211 
this instruction, the plaintiff in error, unless it had in apt time, and as provided by statute, requested the submission of a correct instruction, would not be in a position to assert that error was committed. Huff v. Territory, 15 Okla. 376,85 P. 241; First Nat. Bank v. Tevis, 29 Okla. 714, 119 P. 218;Chicago, R.I.   P. Ry. Co. v. Baroni, 32 Okla. 540,112 P. 926; Chicago, R.I.   P. Ry. Co. v. Radford, 36 Okla. 657,129 P. 834. The mistake here, however, is one of misdirection, in that the court erroneously charged what the issues were, as made by the evidence, which necessarily misled the jury as to what they were to determine. It in effect took from the jury the defense of contributory negligence, as it told them that if they found defendant did one of two things, while plaintiff was getting off the coach, and was thereby injured, they should find for the plaintiff, without regard to whether the plaintiff by her own negligence directly contributed to the accident or not. This was palpable error. Kenan v. Holloway, 16 Ala. 53, 50 Am. Dec. 162; Denver Tramway Co. v. Lassasso,22 Colo. 444, 45 P. 409; Chicago, B.   Q. R. Co. v. Housh, 12 Ill. App. 88;Knickerbocker Ice Co. v. De Haas, 37 Ill. App. 195;Cole v. Searfoss, 49 Ind. App. 334, 97 N.E. 345; Murphy v.Chicago, R.I.   P. R. Co., 38 Iowa, 539; McCormick v. Chicago,R.I.   P. R. Co., 47 Iowa, 345; St. Louis S.W. R. Co. v.Samuels, 103 Tex. 54, 123 S.W. 121.
What we have said is independent of the provision of section 6, art. 23, of our state Constitution, which ordains that the defense of contributory negligence shall, in all cases whatsoever, be a question of fact, and shall at all times be left to the jury.
The original opinion, affirming the judgment of the trial court, not having determined, though properly raised, the question here under consideration, is erroneous. Because of the error in not instructing the jury as indicated herein, the judgment of the trial court is reversed, and the case remanded for a new trial.
By the Court: It is so ordered. *Page 212